                                                                              FILED
                           31n tl)e tiniteb ^tateg JBisitritt
                        Jfor tbe ^outbern JBisftritt of dieorgia fh 3:27
                                         ^aptrosis! 3Bibi£(ion       CLLi7K
                                                                     -J- -sr. OF GA.
              PAULNJOGU GITAU,

                           Petitioner,                        CIVIL ACTION NO.: 5:19-cv-52


                   V.



                                                      *
              PATRICK GARTLAND,
                                                      *


                           Respondent.                *




                                                  ORDER


                   After an independent and de novo review of the entire

              record, the Court concurs with the Magistrate Judge's Report and

              Recommendation.       Dkt. No. 10.    Petitioner Paul Gitau ("Gitau")

              did not file Objections to this Report and Recommendation.

              Accordingly, the Court ADOPTS the Magistrate Judge's Report and

              Recommendation, DISMISSES without prejudice Gitau's 28 U.S.C.

              § 2241 Petition for failure to follow this Court's Order, DENIES

              as moot Respondent's Motion to Dismiss, and DIRECTS the Clerk of

              Court to CLOSE this case and enter the appropriate judgment of

              dismissal.    Additionally, the Court DENIES Gitau in forma

              pauperis status on appeal.

                   SO ORDERED, this                                             , 2019.




                                            HON    1/tSh GODBEY WOOD, JUDGE
                                            UNITED STATES DISTRICT COURT
                                            SOUTHERN DISTRICT OF GEORGIA




AO 72A
(Rev, 8/82)
